Per Curiam.

The issue of the irregularity or validity of the verdict could have been determined on appeal in the criminal action. The remedy as to errors or irregularities in the conduct of a criminal trial or in the sentence of an accused is by appeal and not by an action in habeas corpus, where the court has jurisdiction of the crime and the person. In re Whitmore, 137 Ohio St., 313, 29 N. E. (2d), 363; Ex parte Van Hagan, 25 Ohio St., 426; Section 2725.05, Revised Code.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart, Bell and Taet, JJ., concur.